 Case 1:19-cr-00392-PKC Document 35 Filed 02/11/20 Page 1 of 3 PageID #: 190

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New
                                                   York
AAS/CJN                                            271 Cadman Plaza East
F. #2019R01145                                     Brooklyn, New York 11201



                                                   February 11, 2020


By Email and ECF
Moe Fodeman, Esq.
Wilson Sonsini Goodrich & Rosati
1301 Avenue of the Americas, 40th Floor
New York, New York 10019

              Re:    United States v. Bo Mao
                     Criminal Docket No. 19-392 (PKC)

Dear Mr. Fodeman:

               This letter concerns the government’s third production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure, which is being
delivered to your office today. This discovery supplements the government’s previous
productions, and further installments will follow on a rolling basis. The discovery is being
produced pursuant to the Protective Order entered by the Court on January 10, 2020. See
ECF Docket Entry No. 30. The government also requests reciprocal discovery from the
defendant.
Case 1:19-cr-00392-PKC Document 35 Filed 02/11/20 Page 2 of 3 PageID #: 191

   Description                      Category of         Bates Range
                                Discovery Pursuant
                                to Protective Order

      Forensic images of:               DM                  N/A

  •   3093-CP1 White/Silver
      Apple iPhone 7 Plus;
      Model: A1661;
      SIN: C39SH9ZDHFXX;
      IMEI:
      359176073410206;
      Capacity: 128 GB
  •   3093-CP1_1 Nano SIM
      Card; ICClD:
      8901260941129457124F.
  •   3093-CP2 Pink Apple
      iPhone 6s Plus; Model:
      A1699; SIN:
      C39QLRY6GRX5;
      IMEI:359294069584205;
      Capacity: 64 GB.
  •   3093-CP2_1 Nano SIM
      Card; ICClD:
      8901260941129190063F.
  •   3093-CP3 Gold Huawei
      Cell Phone, Model: EVA-
      AL10; SIN:
      KWG5T16620005271;
      IMEI:862187030187092;
      IMEI:861757039400760;
      Capacity: 64 GB.
  •   3093-CP3 _1 Nano SIM
      Card; ICClD:
      13140049080091186894.
  •   3093-CP3 _2 Nano SIM
      Card; ICCID:
      13150049080090696470.
  •   3093-COM1 Silver Apple
      MacBook Pro Laptop;
      Model: A1502;
      SIN: C02NJ9C2G3QJ


                                       2
 Case 1:19-cr-00392-PKC Document 35 Filed 02/11/20 Page 3 of 3 PageID #: 192



                                               Very truly yours,

                                               RICHARD P. DONOGHUE
                                               United States Attorney

                                        By:    /s/ Alexander Solomon
                                               Alexander A. Solomon
                                               Julia Nestor
                                               David K. Kessler
                                               Sarah Evans
                                               Assistant United States Attorney
                                               (718) 254-7000

                                               DEBORAH L. CONNOR
                                               Chief, Money Laundering and Asset
                                               Recovery Section, Criminal Division
                                               U.S. Department of Justice

                                        By:    /s/ Christian Nauvel
                                               Christian J. Nauvel
                                               Laura Billings
                                               Trial Attorneys


                                               JAY I. BRATT
                                               Chief, Counterintelligence and Export
                                               Control Section
                                               National Security Division, U.S. Department
                                               of Justice

                                        By:    /s/ Thea D. R. Kendler
                                               Thea D. R. Kendler
                                               David Lim
                                               Trial Attorneys


Enclosure

cc:   Clerk of the Court (PKC) (by ECF) (without Enclosure)




                                           4
